RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 05a0055n.06
                             Filed: January 24, 2005

                                          No. 03-6682

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

BETTYE WHITAKER,                                 )
                                                 )
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )        ON APPEAL FROM THE UNITED
                                                 )        STATES DISTRICT COURT FOR
HARTFORD LIFE AND ACCIDENT                       )        THE EASTERN DISTRICT OF
INSURANCE COMPANY,                               )        KENTUCKY
                                                 )
       Defendant-Appellee.                       )
                                                 )


       Before: NORRIS and COOK, Circuit Judges; BECKWITH, District Judge.*

       BECKWITH, District Judge. Plaintiff-Appellant Bettye Whitaker appeals the judgment

in favor of Defendant-Appellee Hartford Life and Accident Insurance Company on Whitaker’s

ERISA claim. She alleges that Hartford’s denial of long-term disability benefits was arbitrary

and capricious. We affirm.

I.     Factual Background.

       Whitaker worked for Gray Communications Systems, Inc., most recently as an account

executive. Whitaker resigned her position on July 20, 2001, stating that her physical and mental

impairments prevented her from continuing her employment. She then applied for long-term

disability benefits from Gray’s employee benefit plan, operated by Hartford and governed by the



       *
        The Honorable Sandra S. Beckwith, Chief Judge of the United States District Court for
the Southern District of Ohio, sitting by designation.
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq.

Whitaker described her disabling condition as “Anxiety and Depression” caused by stress placed

on her by her supervisor. Hartford denied her claim, concluding that Whitaker was not

“disabled” within the policy’s definition, in that she was not precluded from performing her job

duties for another employer.

       After Whitaker exhausted all available administrative appeals, she filed suit seeking an

award of disability benefits. The district court denied Whitaker’s motion for summary judgment

and granted judgment to Hartford, finding that Hartford’s denial of benefits was not arbitrary or

capricious.

II.    Standard of Review.

       This court reviews de novo the district court’s ruling, applying the same legal standard as

the district court. See Wilkins v. Baptist Healthcare System, Inc., 150 F.3d 609, 613 (6th Cir.

1998). A district court applies the “arbitrary and capricious” standard of review to an ERISA

plan administrator’s decision regarding benefits where, as here, “the benefit plan gives the

administrator or fiduciary discretionary authority to determine eligibility for benefits or to

construe the terms of the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115, 109
S. Ct. 948 (1989). The administrator’s decision must be upheld if “it is the result of a deliberate,

principled reasoning process and if it is supported by substantial evidence.” Baker v. United

Mine Workers of Am. Health and Retirement Funds, 929 F.2d 1140, 1144 (6th Cir. 1991).

       Though plaintiff argues for application of a “heightened” review because Hartford both

funds and administers this plan, the courts factor an insurer’s dual role into its review under the

arbitrary and capricious standard, rather than alter that standard. Peruzzi v. Summa Med. Plan,


                                                 -2-
137 F.3d 431, 433 (6th Cir. 1998).

A.     Social Security Disability.

       Whitaker contends that Hartford should have accorded greater weight to Whitaker’s

successful Social Security disability claim, and that its failure to do so renders Hartford’s denial

of her benefits arbitrary and capricious. While Whitaker recognizes that ERISA administrators

are not required to follow the “treating physician rule” applicable to Social Security disability

determinations, she suggests that Hartford’s failure to do so here requires reversal. We disagree.

       Following the Supreme Court’s decision in Black & Decker Disability Plan v. Nord, 538
U.S. 822, 123 S. Ct. 1965 (2003), that the SSA’s “treating physician rule” does not apply in

ERISA cases, this court held in an unpublished opinion that an ERISA plan administrator is not

bound by an SSA disability determination. See Hurse v. Hartford Life & Acc. Ins. Co., 77 Fed.

Appx. 310, 2003 U.S. App. LEXIS 20030 (6th Cir. Sept. 26, 2003) (unpublished). There, this

court recognized the incongruity of binding an ERISA plan administrator to the SSA’s disability

determination, when the SSA - but not the ERISA administrator - is bound by law to accord

special deference to a claimant’s treating physician.

       Adopting the reasoning of Hurse, we hold that an ERISA plan administrator is not bound

by an SSA disability determination when reviewing a claim for benefits under an ERISA plan.

As the Supreme Court noted in Nord, entitlement to Social Security benefits is measured by a

uniform set of federal criteria. But a claim for benefits under an ERISA plan often turns on the

interpretation of plan terms that differ from SSA criteria.

       Whitaker contends that Darland v. Fortis Benefits Ins. Co., 317 F.3d 516 (6th Cir. 2003)

compels the plan administrator to explicitly distinguish a favorable SSA determination when


                                                 -3-
denying plan disability benefits. In Darland, this court recognized a unique situation where it

would be inconsistent for a plan administrator to ignore the SSA’s favorable determination, after

the administrator had expressly requested the claimant to apply for SSA benefits. Nothing

similar occurred in this case. Moreover, Darland predates Nord, and was clearly based on

application of the treating physician rule.

B.     Medical Evidence.

       Hartford obtained opinions from an independent neurologist (Dr. Mercer) and

psychiatrist (Dr. Brown), who both thoroughly reviewed Whitaker’s medical records and

concluded that Whitaker was not disabled within the meaning of the Hartford policy. Hartford

relied on those opinions in denying Whitaker’s claim for benefits. A plan administrator’s

determination is not arbitrary or capricious when a reasoned explanation, based on the evidence,

supports that determination. Davis v. Ky. Finance Cos. Retirement Plan, 887 F.2d 689, 693 (6th

Cir. 1989).

III.   Conclusion.

       For the foregoing reasons, we affirm the district court’s judgment in favor of Hartford.




                                               -4-